 

Exhibit 10.9 

 

Execution Version

 



AMENDMENT NO. 1, dated as of August 7, 2018 (this “Amendment”), among PLY GEM
MIDCO, INC. (formerly known as Pisces Midco, Inc.), a Delaware corporation (the
“Parent Borrower”), the Subsidiary Borrowers party hereto (collectively with the
Parent Borrower, the “Borrowers”), the Lenders and the Issuing Lenders party
hereto and UBS AG, STAMFORD BRANCH (“UBS”), as Administrative Agent and
Collateral Agent.

 

WHEREAS, the Parent Borrower, the Canadian Borrowers from time to time party
thereto, the U.S. Subsidiary Borrowers from time to time party thereto, UBS, as
Administrative Agent, Collateral Agent, Swingline Lender and as an Issuing
Lender, the Lenders and other Issuing Lenders from time to time party thereto,
are parties to that certain ABL Credit Agreement dated as of April 12, 2018 (as
amended, supplemented, waived or otherwise modified prior to the date hereof,
the “Credit Agreement”); and

 

WHEREAS, effective as of the First Amendment Effective Date (as defined below)
and pursuant to Section 11.1(a) of the Credit Agreement, the Borrowers, the
Supermajority Lenders, the Issuing Lenders and the Administrative Agent have
agreed to amend the Credit Agreement (as so amended, the “Amended Credit
Agreement”) as set forth in Section 1 hereto.

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.          Amendment of the Credit Agreement. The Credit Agreement is,
effective as of the First Amendment Effective Date (as defined below), hereby
amended as follows:

 

(a)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending the definition of “Eligible Accounts” as follows:

 

(i)          to amend the second sentence thereof by inserting “(subject to the
last sentence of this definition of “Eligible Accounts”)” after the reference to
“customer deposits” therein; and

 

(ii)         to insert the following sentence at the end thereof:

 

“Notwithstanding the foregoing, on and following the Panther Closing Date, to
the extent that an Account Debtor has a net credit balance with a Qualified Loan
Party (including, for the avoidance of doubt, if the amount of customer deposits
of an Account Debtor with a Qualified Loan Party exceeds the amount of Eligible
Accounts of such Account Debtor with such Qualified Loan Party), such net credit
balance shall increase the amount of Eligible Accounts of such Qualified Loan
Party, so long as (i) such net credit balance is comprised of a cash customer
deposit or a cash customer credit that does not otherwise constitute an Eligible
Account and (ii) the cash comprising such net credit balance would constitute
Specified Unrestricted Cash and is subject to a valid and perfected first
priority Lien in favor of the Collateral Agent pursuant to the relevant Security
Document (as and to the extent provided therein).”

 

  

 

 

(b)          Subsection 1.1 of the Credit Agreement is hereby amended by
amending and restating the definition of “Letter of Credit Sublimit” as follows:

 

““Letter of Credit Sublimit”: (x) prior to the Panther Closing Date, the Dollar
Equivalent of $75,000,000, and (y) on and following the Panther Closing Date,
the Dollar Equivalent of $105,000,000.”

 

(c)          Subsection 1.1 of the Credit Agreement is hereby amended to add the
following defined terms in the appropriate alphabetical order:

 

““Neptune”: NCI Building Systems, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Panther Commitment Letter”: the Commitment Letter, dated as of July 17, 2018,
among the Parent Borrower, Credit Suisse AG, Cayman Islands Branch, Credit
Suisse Loan Funding LLC and Royal Bank of Canada, as amended, supplemented,
waived or otherwise modified from time to time.

 

“Panther Closing Date”: the date upon which (i) the merger of Topco, directly or
indirectly, with Neptune shall have been consummated on the terms set forth in
the Panther Merger Agreement and (ii) the Panther Incremental ABL Commitments
shall have become effective and the Incremental Term Loan Facility (as defined
in the Panther Commitment Letter) shall have funded in accordance with the terms
of the Panther Commitment Letter; provided that if such date has not occurred on
or prior to the Expiration Date (as defined in the Panther Commitment Letter),
the Panther Closing Date shall be deemed never to occur for all purposes of the
Loan Documents.

 

“Panther Incremental ABL Commitments”: Supplemental Commitments to be added to
the U.S. Facility Commitments in an aggregate amount of up to $215,000,000
effected on the Panther Closing Date.

 

“Panther Merger Agreement”: the Agreement and Plan of Merger, dated as of July
17, 2018, among Topco, Neptune and, solely for purposes of certain sections
thereunder, CD&R, as the same may be amended, supplemented, waived or otherwise
modified from time to time.”

 

(d)          Subsection 3.1(b) of the Credit Agreement is hereby amended by
inserting “, Credit Suisse AG, Cayman Islands Branch” after the reference to
“Barclays Bank PLC” therein.

 

Section 2.          Interpretation. For purposes of this Amendment, all terms
used herein which are not otherwise defined herein, including but not limited to
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Amended Credit Agreement.

 

 -2- 

 

 

Section 3.          Effectiveness.

 

(a)          Section 1 of this Amendment shall become effective on the date
(such date, if any, the “First Amendment Effective Date”) that the
Administrative Agent shall have received executed signature pages hereto from
the Borrowers, the Administrative Agent, the Supermajority Lenders and the
Issuing Lenders.

 

(b)          The Administrative Agent shall promptly notify the Lenders in
writing when the First Amendment Effective Date has occurred.

 

Section 4.          Representations and Warranties. After giving effect to the
First Amendment Effective Date, each of the representations and warranties made
by any Loan Party pursuant to the Credit Agreement and any other Loan Document
to which it is a party shall, except to the extent that they relate to a
particular date, be true and correct in all material respects on and as of the
First Amendment Effective Date as if made on and as of such date.

 

Section 5.          Fees and Expenses. The U.S. Borrowers, jointly and
severally, agree to pay or reimburse the Administrative Agent in accordance with
Subsection 11.5 of the Credit Agreement for all of its reasonable and documented
out-of-pocket costs and expenses incurred in connection with this Amendment,
including, without limitation, the reasonable and documented fees and
disbursements of Cahill, Gordon & Reindel LLP, as counsel to the Administrative
Agent (and, for the avoidance of doubt, not of counsel to any other Lender).

 

Section 6.          Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 7.          Applicable Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

Section 8.          Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

 -3- 

 

 

Section 9.          Effect of Amendment. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the First
Amendment Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement, except for (i) the representations and warranties made by the
Borrowers and the Loan Parties prior to the First Amendment Effective Date
(which representations and warranties made prior to the First Amendment
Effective Date shall not be superseded or rendered ineffective by this Amendment
as they pertain to the period prior to the First Amendment Effective Date) and
(ii) any action or omission performed or required to be performed pursuant to
the Credit Agreement prior to the First Amendment Effective Date. For the
avoidance of doubt, any certificate or other document the form of which is set
out in any exhibit attached to the Credit Agreement or any other Loan Document
may be revised, as applicable, to refer to the Amended Credit Agreement. This
Amendment shall not constitute a novation of the Credit Agreement or any other
Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

 -4- 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PLY GEM MIDCO, INC.,   as Parent Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 





[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

  

  

 

 

 

  PLY GEM INDUSTRIES, INC.,   as a U.S. Subsidiary Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Executive Vice President, Chief      
Financial Officer and Secretary

 



[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

  

  

 

 

  ATRIUM WINDOWS AND DOORS, INC.,   as a U.S. Subsidiary Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title:  Chief Financial Officer

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  GIENOW CANADA INC.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

  MITTEN INC.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Vice President, Secretary and Treasurer

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  NORTH STAR MANUFACTURING (LONDON) LTD.,   as a Canadian Borrower       By:

/s/ Shawn K. Poe

    Name: Shawn K. Poe     Title: Chief Financial Officer

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  UBS AG, STAMFORD BRANCH,   as Administrative Agent, Collateral Agent, a  
Lender and as an Issuing Lender       By:

/s/ Darlene Arias

    Name: Darlene Arias     Title: Director

 

  By: /s/ Kenneth Chin     Name: Kenneth Chin     Title: Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender and as an Issuing Lender       By:

/s/ Peter S. Predun

    Name: Peter S. Predun     Title: Executive Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender       By:

/s/ Marguerite Sutton

    Name: Marguerite Sutton     Title: Vice President

 

  By:

/s/ Alicia Schug

    Name: Alicia Schug     Title: Vice President

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  Barclays bank plc,   as a Lender and as an Issuing Lender       By:

/s/ Joseph Jordan

    Name: Joseph Jordan     Title: Managing Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  BANK OF AMERICA, N.A.,   as a Lender and as an Issuing Lender       By:

/s/ Sherry Lail

    Name: Sherry Lail     Title:    Senior Vice President

 





[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

  

  

 

 

  BANK OF AMERICA, N.A. (acting through its Canada Branch),   as a Lender and as
an Issuing Lender       By:

/s/ Sylwia Durkiewicz

    Name: Sylwia Durkiewicz     Title: Vice President

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  GOLDMAN SACHS BANK USA,   as a Lender and as an Issuing Lender       By: /s/
Jamie Minieri     Name: Jamie Minieri     Title: Authorized Signatory

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  ROYAL BANK OF CANADA,   as a Lender and as an Issuing Lender       By:

/s/ Daniel Gioia

    Name: Daniel Gioia     Title:  Authorized Signatory

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  Crédit Agricole Corporate and   Investment Bank,   as a Lender and as an
Issuing Lender       By:

/s/ Gary Herzog

    Name: Gary Herzog     Title: Managing Director

 

  By: /s/ Authorized Signatory     Name: Authorized Signatory     Title:
Managing Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  JEFFERIES FINANCE LLC,   as a Lender and as an Issuing Lender       By:

/s/ J. Paul McDonnell

    Name: J. Paul McDonnell     Title:  Managing Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  MUFG UNION BANK, N.A.,   as a Lender and as an Issuing Lender       By:

/s/ Paul Angland

    Name: Paul Angland     Title: Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  NATIXIS, NEW YORK BRANCH,   as a Lender and as an Issuing Lender       By:

/s/ David Lynch

    Name: David Lynch     Title: Managing Director

 

  By:

/s/ Robin Gruner

    Name: Robin Gruner     Title: Vice President

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

 

Société Générale,

  as a Lender and as an Issuing Lender       By:

/s/ Pranav Chandra

    Name: Pranav Chandra     Title: Managing Director

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 

  

 

 

  U.S. Bank national association,   as a Lender and as an Issuing Lender      
By:

/s/ Lisa Freeman

    Name: Lisa Freeman     Title: Senior Vice President

 

[Signature Page – Amendment No. 1 to the ABL Credit Agreement]

 



  

